Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is the initial Office Action based on the application number 16/494063, filed 09/13/2019.   Claims 1-12 was originally filed, which have been considered below.  Claims 1, 11, and 12 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being 
 
Claim Interpretation Under 35 U.S.C 112(f) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in the application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in the application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 It should be noted that Claims 1-10 have been interpreted under 35 U.S.C. 112(f).  Specifically, in the limitations of claim 1, “an operation detection unit configured to” and “a display control unit configured to” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  Claims 2-10, which depend on claim 1, merely refer to the claim structure of the parent, and are therefore also interpreted under 35 U.S.C. 112(f).

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
operation detection unit (fig. 1- #32) and display control unit (fig. 1- #35; [0064]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.		Claim 12 is rejected because the claimed invention is directed to non-statutory subject matter.  Specifically, Claim 12 recites a program comprising computer-executable instructions that have program codes for performing various functions.   Thus, the claim in its entirety encompasses software per se.  That is, the claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC §101.  Also, the claim is clearly not a series of steps or acts to be a process nor is it a combination of chemical compounds to be a composition of matter.  As such, it fails to fall within a statutory category of 35 USC §101. 	
	
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3-6, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon et al. (hereinafter Moon): U.S. Patent Application No. 2018/0246565.
Moon expressly teaches:
Claim 1. An image processing apparatus comprising: 
an operation detection unit configured to detect an operation input by an operation unit (fig. 10A; [0191][0192]: detecting an input by a controller 200a and/or 200b); and 
a display control unit configured to output, to an immersive presentation device, part or entirety of a spherical image on which an image of the operation unit is superimposed, as a presentation image, to cause the immersive presentation device to display the presentation image, the display control unit being configured to control, in a case where the operation input has been detected, the display of the presentation image such that the operation input is reflected (fig. 10B; [0193][0194]: outputting a spherical image on which an image of the controller is overlaid as a presentation image to be displayed to control the controller).  
Claim 3. The image processing apparatus according to claim 1, further comprising: an image processing unit configured to generate the image of the operation unit, on a basis of a captured image of the operation unit captured as a subject (fig. 10B: generating an image of the controller).  
Claim 4. The image processing apparatus according to claim 3, wherein the display control unit causes the image of the operation unit to be displayed at a position on the spherical image 
Claim 5. The image processing apparatus according to claim 1, further comprising: an image processing unit configured to generate an image of a model of the operation unit, as the image of the operation unit (fig. 10B: generating an image of a model of the controller).  
Claim 6. The image processing apparatus according to claim 5, wherein the display control unit causes the image of the operation unit to be displayed at a position on the spherical image defined by a position and orientation of the operation unit (fig. 10B: displaying the image of the controller on the spherical image defined by a position and direction of HMD 100).   
Claims 11 and 12:
The subject matter recited in each of Claims 11 and 12 corresponds to the subject matter recited in Claim 1.  Thus Moon discloses every limitation of Claims 11 and 12, as indicated in the above rejections for Claim 1.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moon, in view of Yim et al. (hereinafter Yim): U.S. Patent Application Pub. No. 2018/0152636.Claim 2:
As indicated in the above rejection, Moon discloses every limitation of claim 1.
Moon does not explicitly disclose:
the operation detection unit detects the operation input regarding editing of the spherical image. 
Yim, however, expressly teaches:
the operation detection unit detects the operation input regarding editing of the spherical image (figs. 15-17: editing of the spherical image by a controller, such as a crop handler 1510).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Moon to , for the purpose of meeting a user’s need for acquiring only a desired portion of an omnidirectional image in a user friendly interface, as taught in Yim.
Moon in view of Yim further teaches:
Claim 7. The image processing apparatus according to claim 1, wherein an auxiliary screen for editing the spherical image is further displayed on the presentation image (Moon- figs. 10A-B; Yim- figs. 15-17: displaying a second or auxiliary screen 20 on the presentation image).  
Claim 8. The image processing apparatus according to claim 7, wherein the auxiliary screen is displayed at a defined position on the presentation image (Moon- fig. 10B; Yim- figs. 15-17: displaying the second or auxiliary screen 20 at a defined position).  
Claim 9. The image processing apparatus according to claim 7, wherein the auxiliary screen is displayed at a position on the presentation image defined by a position and orientation of the immersive presentation device (Moon- fig. 10B: displaying the second/auxiliary screen 20 by a position and direction of HMD).  

	
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moon, in view of Kohler et al. (hereinafter Kohler): U.S. Patent Application Pub. No. 2017/0358140.Claim 10:
As indicated in the above rejection, Moon discloses every limitation of claim 1.
Moon does not explicitly disclose:
a communication unit configured to output the presentation image to a plurality of the immersive presentation devices.

a communication unit configured to output the presentation image to a plurality of the immersive presentation devices (figs. 6A-D; [0045]: presenting image to multiple HMD devices).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Moon to include: a communication unit configured to output the presentation image to a plurality of the immersive presentation devices, for the purpose of allowing for a personalized and yet shared experience among multiple HMD device users so as to experiencing more realistic interactions in a group environment, as taught in Kohler.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Daeho D Song/
Primary Examiner, Art Unit 2177